Opinion
issued January 27, 2011









 
 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00836BCV
 

 
ISAIAH HICKS, JR.,
Appellant
 
V.
 
RICK PERRY, Appellee
 

 
On Appeal from the 412th
District Court
Brazoria County, Texas
Trial Court Cause No. 39940
 

 
MEMORANDUM
OPINION




Appellant, Isaiah Hicks, Jr., has failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
The appeal is dismissed for want of
prosecution for failure to timely file a brief. 

We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Higley and Brown.